MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  Dec 11 2015, 9:34 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Suzy St. John                                           Gregory F. Zoeller
Deputy Public Defender                                  Attorney General of Indiana
Indianapolis, Indiana
                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Robin Maze,                                             December 11, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1503-CR-162
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Linda Brown,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G10-1412-CM-55386



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-162 | December 11, 2015       Page 1 of 7
[1]   Robin Maze (“Maze”) appeals her conviction for Class A misdemeanor

      resisting law enforcement.1 On appeal, she argues that there was insufficient

      evidence to support her conviction because the officers involved in her arrest

      were not lawfully engaged in the execution of their duties. Concluding that the

      officers were lawfully impounding her car at the time she resisted, we affirm her

      conviction.


[2]   We affirm.


                                                     Issue
                        Whether sufficient evidence supports Maze’s conviction.


                                                     Facts
[3]   At 3:00 a.m. on December 17, 2014, Officers Scott Yaden (“Officer Yaden”)

      and Jeremy Jones (“Officer Jones”) of the Indianapolis Metropolitan Police

      Department were dispatched to the area of Barth Avenue and Beecher Street in

      Marion County. The dispatch involved an illegally parked car that was

      blocking traffic. When the officers arrived, they observed a white Jeep parked

      three feet from the curb and facing east in the westbound lane on Beecher

      Street. The officers also described the Jeep as parked “about three feet into the

      intersection” of Barth Avenue and Beecher Street. (Tr. 9). The officers checked

      the registration on the Jeep and learned that it was registered to Maze. The

      officers then approached her door in order to get her to move the Jeep.


      1
          IND. CODE § 35-44.1-3-1(a)(1).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-162 | December 11, 2015   Page 2 of 7
[4]   The officers knocked on Maze’s door, and Maze’s German Shepherd began

      barking. Officer Yaden called out for Maze, and she answered the door after

      about three minutes. When Maze opened the door, she yelled at the officers for

      waking her up. In addition, the officers observed that her eyes were bloodshot

      and glassy; they also smelled the odor of an alcoholic beverage on her breath.

      Maze also slurred her speech while speaking with the officers.


[5]   The officers informed Maze that her Jeep was illegally parked and needed to be

      moved. However, the officers would not let Maze move the Jeep herself

      because she exhibited signs of intoxication. Officer Yaden told Maze that he

      would move the vehicle for her if she gave him the keys. Maze then invited the

      officers into her home to help search for the keys. While the officers searched

      Maze’s home, she looked inside of her Jeep. Still, no one found the keys. After

      about fifteen minutes, the officers informed Maze that they were going to tow

      her vehicle and asked her to go back into her house.


[6]   The officers returned to their vehicle to issue a ticket and begin the process of

      towing the vehicle. Maze did go in her house, but she eventually ran back

      outside and yelled, “You are not towing my vehicle” and entered the Jeep

      through the driver’s side door. (Tr. 17, 37-38). Maze’s German Shepherd also

      came out of the house and circled Officer Yaden, barking at him and

      “snipping” at his leg. (Tr. 27). Officer Yaden took out his Taser and turned

      toward the dog, and it ran away.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-162 | December 11, 2015   Page 3 of 7
[7]   Officer Jones ordered Maze out of the vehicle, but she refused to exit. Officer

      Yaden then grabbed Maze by her left arm to remove her from the Jeep.

      However, Maze grabbed the steering wheel with her right hand, preventing her

      removal from the Jeep. The officers eventually got Maze out of the vehicle, and

      she began to swing her arms, preventing the officers from placing handcuffs on

      her. The officers eventually pinned Maze against the Jeep and placed her in

      handcuffs. While Maze was in custody, her dog was still loose and running

      around. The officers attempted to get the dog back in the house, but it became

      aggressive and charged at Officer Yaden. At that time, he used his Taser on

      Maze’s dog.


[8]   On December 17, 2014, the State charged Maze with resisting law enforcement

      as a Class A misdemeanor and public intoxication as a Class B misdemeanor.

      After a bench trial was held on February 24, 2015, the trial court found Maze

      guilty of resisting law enforcement but not guilty of public intoxication. Maze

      now appeals.


                                                  Decision
[9]   Maze appeals her resisting law enforcement conviction and argues that

      insufficient evidence supports her conviction. Specifically, she alleges that

      Officers Yaden and Jones were not lawfully engaged in the execution of their

      duties at the time she resisted.

              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is

      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-162 | December 11, 2015   Page 4 of 7
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the trial court’s ruling.
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original).


[10]   To convict Maze of resisting law enforcement as charged, the State had to

       prove that she forcibly resisted, obstructed, or interfered with Officer Jones or

       Yaden while they were lawfully engaged in the execution of their duties. (App.

       13); I.C. § 35-44.1-3-1(a)(1).


[11]   Here, Maze’s only contention is that the officers were not lawfully engaged in

       their duties when she resisted the officers’ attempt to remove her from the Jeep.

       She attempts to frame her argument as a “continuous episode of unreasonable

       police activity” that violated the Fourth Amendment. (Maze’s Br. 6).

       However, the relevant inquiry involves the encounter at Maze’s Jeep and

       whether Officers Yaden and Jones were lawfully executing their duties when

       she physically resisted her removal from her vehicle.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-162 | December 11, 2015   Page 5 of 7
[12]   Maze compares her case to Briggs v. State, 873 N.E.2d 129 (Ind. Ct. App. 2007),

       trans. denied. There, Briggs had allowed a friend to live in his apartment for

       several weeks until Briggs eventually asked him to leave. Id. at 131. The friend

       contacted the police and requested “stand-by assistance” while retrieving his

       personal belongings from Briggs’s apartment. Id. Two officers came to the

       apartment to help “keep the peace.” Id. Although Briggs was very angry, when

       the officers informed him of the purpose of their visit, he said, “Okay,” and

       walked away, leaving the door ajar. Id. Briggs started walking toward his

       bedroom. Id. Concerned that Briggs could be retrieving a weapon, the officers

       entered his residence and ordered him to stop, but Briggs ignored them. Id.

       The officers tried to grab him, but he pulled away. Id. Eventually, they forcibly

       placed him in handcuffs. Id. Briggs was charged and convicted with resisting

       law enforcement, and he appealed.


[13]   On appeal, we concluded that there was insufficient evidence that the officers

       were lawfully engaged in the execution of their duties when they ordered him to

       stop and grabbed his arms. Id. at 134. Because the encounter was consensual,

       we held that he was free to disregard the officers or even order them to leave his

       home. Id. A mere hunch that Briggs could have a weapon in his bathroom was

       not a sufficient basis for detaining him. Id.


[14]   Briggs is distinguishable from the case before us because Officers Yaden and

       Jones were in the process of impounding Maze’s Jeep when Maze yelled at the

       officers and jumped inside the vehicle. While Briggs’s movement was restricted



       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-162 | December 11, 2015   Page 6 of 7
       by the officers while inside of his home, Maze actively inserted herself into the

       officers’ process of towing her Jeep.


[15]   We further note that Maze does not attack the propriety of impounding of her

       vehicle. Rather, she tacitly concedes that impoundment was proper by

       suggesting the officers should have towed the vehicle when they arrived rather

       than knocking on her door and asking her to move it. Maze further argues,

       “[b]eing in the car did not obstruct the officers’ duties when the tow truck had

       not yet arrived.” (Maze’s Br. 14). However, Maze cites no authority requiring

       the officers to let her sit in her vehicle before the tow truck arrived. In addition,

       given that she entered her Jeep and told the officers they were not going to tow

       it, the reasonable inference is that she was not leaving her vehicle voluntarily.

       Thus, Maze’s reliance on Briggs fails, and the officers here were lawfully

       engaged in their duties when she resisted. Accordingly, we affirm Maze’s

       conviction for resisting law enforcement.


[16]   Affirmed.


       Vaidik, C.J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-162 | December 11, 2015   Page 7 of 7